MEMORANDUM OPINION

No. 04-05-00197-CR

Thomas C. CARROLL
Appellant

v.

The STATE of Texas,
Appellee

From the 277th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-4912
Honorable Philip A. Kazen, Judge Presiding


PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   June 29, 2005

DISMISSED

            Defendant Thomas Carroll pled nolo contendere to arson and was sentenced within the terms
of a plea bargain.  Defendant timely filed a general notice of appeal. The trial court’s Certification
of Defendant’s Right of Appeal states: “the defendant has waived the right of appeal” and that this
“is a plea-bargain case, and the defendant has NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2). 
The clerk’s record contains a written plea bargain and a written waiver of appeal, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by defendant;
therefore, the trial court’s certification accurately reflects that defendant waived his right to appeal
and that appellant’s case is a plea bargain case and he does not have a right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  Rule 25.2(d) provides, “The appeal must be dismissed if a certification that
shows the defendant has the right of appeal has not been made part of the record under these rules.” 
Tex. R. App. P. 25.2(d).  Accordingly, on May 10, 2005, this court issued an order stating this appeal
would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
appellant has the right of appeal was made part of the appellate record.  See Daniels v. State,110
S.W.3d 174 (Tex. App.—San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.  No amended trial
court certification has been filed; therefore, this appeal is dismissed.
 
PER CURIAM
DO NOT PUBLISH